DETAILED ACTION
This action is in reply to papers filed 10/7/2021. Claims 1, 3-11 and 23-31 are pending with and examined herein. 
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180142194A1, Published 5/24/2018.

Withdrawn Objection 
The objection to claim 10 is withdrawn in view of the inclusion of a period (.) at the end of the claim. 

Maintained Rejection(s) 
Applicant's arguments filed 10/7/2021, with respect to the 103 (a) rejection of claims 1, 3-11, 23 and 31 as being unpatentable over Feinberg et al., Detamore et al., Wang et al., and Saha et al. have been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant's arguments filed 10/7/2021, with respect to the 103 (a) rejection of claims 24-29 as being unpatentable over Feinberg et al., Detamore et al., Wang et al., and Saha et al. . have been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.
Applicant's arguments filed 10/7/2021, with respect to the 103 (a) rejection of claim 30 as being unpatentable over Feinberg et al., Detamore et al., Wang et al., and Saha et al. as applied to claims 1, 3-11, 23 and 31 and further in view of Barker have been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.
Evidence presented in the 'Angelini Declaration' will be addressed following the maintained rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1

Claims 1, 3-11, 23 and 31 remain rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (PgPub 20160167312A1, Filed 7/29/2014, Reference 42 in IDS filed 2/25/2020), Detamore et al. (PgPub US20160235892A1, Filed 9/25/2014), Wang et al. (PgPub 20150217024A1, Filed 7/26/2013) and Saha et al. (CZ26411U1, Published 10/21/2013). The rejection is maintained for the reasons set forth in the previous office and will not be reiterated herein.

Applicant’s Arguments/Response to Arguments
Applicant argues: On Pg. 7 of ‘Remarks’, Applicant argues that advantages of the materials and properties as recited in Applicant's claim 1 (at least the recited yield stress) over the cited prior art are discussed in Para. 47 of the PgPub. Applicant argues that the problematic formation of undesired crevasses is not recognized in the cited prior art of record, in particular for growth media suitable for 3D printing. The cited prior art of record also does not recognize a relationship between yield stress and the formation of undesired crevasses, let alone how to tune yield stress to overcome these issues. The combination of features of at least Applicant's claim 1 presents a solution to this problem. Applicant cites the ‘Angelini Declaration’ in which data presented in the declaration provides evidence that yield stresses above 100 Pa are unsuitable for Applicant's recited methods. Applicant argues that these data and this declaration were submitted by the Applicant[s] during prosecution of at least two (2) of Applicant[s] co-pending applications (U.S. Application No. 15/549,083; now U.S. Patent 11,007,705; and U.S. Application 15/533,222; Notice of Allowance mailed July 26, 2021). 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Applicant’s arguments regarding the examination of now U.S Patents 11007705 and 11192292 (App 15/533,222) are immaterial to the claimed invention. 
Indeed, copied below is claim 1 of U.S. Patent ‘705 and ‘292, respectively.  

    PNG
    media_image1.png
    223
    544
    media_image1.png
    Greyscale

   
    PNG
    media_image2.png
    365
    572
    media_image2.png
    Greyscale

For completeness, claim 1 of instant application is copied below. 

    PNG
    media_image3.png
    326
    1014
    media_image3.png
    Greyscale

In comparing the patented claims and the pending claim, it is clear that the scope of the patented claims are distinct from pending claims. Indeed, claim 1 of U.S. Patent ‘705 is drawn to a method of creating 3D structure and claim 1 of U.S. Patent ‘292 is drawn to a cartridge for 3D printing. In each patented claim, the issue of crevasses, as outlined by Applicant, is relevant. Pending claim 1, drawn to a growth medium, is neither drawn to a method of creating a 3D structure nor requires 3D printing. It is further not drawn to a “growth media suitable for 3D printing”, as alleged by Applicant. Thus, for the instant claims, the issue of crevasses is irrelevant. Accordingly, arguments regarding the creation of crevasses is off-point. In fact, this is made clear in Applicant cited Para. 47 which states:
“The inventors have recognized and appreciated that, during 3D printing in a yield stress material, motion of a printing nozzle within a bath of yield stress material may create undesired (and undesirable) “crevasses” in the material.” Examiner’s emphasis

In other words, the tuning of yield stress to avoid “crevasses” is immaterial to the pending claims because the pending claims do not require creation of a 3D structure nor do the instant claims require 3D printing.  Per MPEP 716.02 (d), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support
Applicant argues: It is noted that the teachings of Feinberg are common to all applications (reference above and the present application) against which these data and statements were submitted. US 2016/016732 to Feinberg, cited against the present claims, is the publication of U.S. Application No. 14/908,637, which is the national stage entry of PCT/US14/48643. WO 2015/017421 to Feinberg is the publication of PCT/US14/48643 and was cited during prosecution during prosecution of both U.S. Application No. 15/549,083 and U.S. Application 15/533,222. WO 2015/017421 to Feinberg is [a] subject of the 1.132 Declaration of Dr. Angelini, which provides arguments and data against the obviousness of the claims in view of WO 2015/017421, and these arguments also pertain to the nonobviousness of the present claims over the present Feinberg reference (US 2016/0167312) accordingly. 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because the ‘Angelini Declaration’ is more narrowly focused on the prevention of crevasses by tuning yield stress. This, as previously indicated, is immaterial to the instant claims. 
Applicant argues: Applicant notes that the Office presents a characterization of Detamore that is taken out of context. Detamore is directed to compositions for repairing tissue defects (see, abstract of Detamore). This has no relation to the purpose of Feinberg or Applicant's purpose. As evidenced by [0121] of Detamore (and conceded by the Office on page 7 of the Office Action mailed July 7, 2021), Detamore teaches "A yield stress is desirable for injectable/moldable materials so they do not flow after being placed in the defect." Regarding yield stress, Detamore also teaches the advantages of "excellent molding into desirable three dimensional shapes" (see, Detamore [0011]). While this is an advantage of yield stress taught 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, it is well settled that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.");< In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). Although Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references "without also providing evidence of the motivating force which would impel one skilled in the art to do what the patent applicant has done" (emphasis added), reading the quotation in context it is clear that while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention
Applicant’s argument that Detamore “has no relation to the purpose of Feinberg” is confusing. On a basic level, both patent applications are classified in A61L27/54, which hints at some modicum of a relationship between the two applications. On a broader scale, both applications are in the field of tissue engineering. In fact, in stark contrast to Applicant’s allegation, on background, Feinberg, drawn to a process of additive manufacturing, states “[A]dditive manufacturing (AM) of biological systems has the potential to revolutionize the engineering of soft structures, bioprosthetics, and scaffolds for tissue repair.” Examiner’s emphasis. Continuing, Feinberg teaches [0044] some hydrogels are impossible to deposit in layers due to their tendency to flow or deform under steady-state loading. However, hydrogels are desirable materials for advanced biofabrication techniques because their structure underlies the function of complex biological systems, such as human tissue. 3D tissue printing (i.e., AM of tissues) seeks to fabricate macroscopic living composites of biomolecules and cells with relevant anatomical structure, which gives rise to the higher-order functions of nutrient transport, molecular signaling, and other tissue-specific physiology.
 In reading the bolded text, one of ordinary skill in the art would have certainly sought to find a means of overcoming the tendency of hydrogels to flow or deform for the purposes of creating a scaffold for tissue repair. Detamore offers such a solution in [0121], copied below for Applicant’s convenience. 

    PNG
    media_image4.png
    133
    545
    media_image4.png
    Greyscale

Even further, at Para. 11, Detamore teaches a yield stress of between 0 and 400 Pa and states “As such the…..hydrogel as provided exhibits excellent ability in molding into desirable three dimensional shapes.” Thus, it is simply incorrect to state that Detamore has no “relation” to Feinberg. Both application seek to use hydrogel for tissue repair. For this purpose, Detamore teaches an advantage of using hydrogels having a yield stress of between 0 to 400 Pa. A yield stress of 100 Pa or below, as claimed, lies within Detamore’s yield stress range of 0 to 400 Pa. 
Applicant argues: Second, Applicant notes that the conclusion of the Office on page 10 of the Office Action mailed July 7, 2021 ("wherein Detamore teaches a yield stress of less than 100 MPa a is desirable for inhibiting flow in an injectable material") is not commensurate in scope with the plain text of the teachings the Office relies upon (which teaches limiting flow after being placed in a defect and moldability, as discussed above). In this sense, the Office mischaracterizes the reference, and fails to properly ascertain the scope and content of the prior art (in combination with Feinberg, Wang, and/or Saha) and the differences between the combination of cited prior art references of record and the combination of features of Applicant's claims (namely claim 1).
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. It is acknowledged that the inclusion of ‘MPa’ on Pg. 10 was a typographical error and the intended unit of pressure was ‘Pa’, as previously indicated by the Examiner on Pg. 7 of the previous office action.    
Applicant argues: The Office also contradicts itself by reaching a conclusion on page 7 (item 12; "Detamore teaches the resultant paste has a yield stress adjustable between about 0 Pa to about 400 Pa (as further in claim 1 and claim 3), by adjusting the length of the 
In Response: Examiner acknowledges that the inclusion of ‘MPa’ was a typographical error and the intended unit of pressure was ‘Pa’, as previously indicated on Pg. 7 of the previous office action.
Applicant argues: The plain text of Detamore relied upon by the Office (page 6, [0020]) states: 'Tt]he resultant paste has a yield stress adjustable between about O Pa to about 400 Pa, by adjusting the length of the solubilization of the DCC powder. Preferably the yield stress of the paste before cross/inking, and preferably photocrosslinking, is between about 100 Pa to about 200 pa." As is clear from the plain text, the conclusion of the Office ("wherein Detamore teaches a yield stress of less than 100 MPa is desirable for inhibiting flow in an injectable material") is not commensurate in scope with the teachings upon which it is based. Detamore appears to be silent on the desirability of a yield stress of less than 100 MPa despite the conclusion of the Office, and the Office has mischaracterized the reference accordingly.
In Response: Examiner acknowledges that the inclusion of ‘MPa’ was a typographical error and the intended unit of pressure was ‘Pa’, as previously indicated on Pg. 7 of the previous office action.
Applicant argues: Absent an explicit teaching in Detamore that teaches desirability of "a yield stress of less than 100 MPa" (or Pa, alternatively), which seems to be evident from the .
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 Furthermore, Detamore need not teach an explicit reason for yield stress of less than 100 Pa, given the fact that Detamore teaches a hydrogel having a yield stress of between 0 and 400 Pa exhibits excellent ability in molding into desirable three dimensional shapes. A yield stress of less than 100 Pa lies within Detamore’s range of 0 to 400 Pa. It is additionally noted that MPEP 2144.05 (I) states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” A yield stress of ‘less than 100 Pa’ lies inside a yield stress of between 0 to 400 Pa, and as such, a prima facie case of obviousness exists. 
Applicant argues: Feinberg provides a large genera of materials that discusses properties of such at a high level of abstraction that fails to provide guidance to the skilled artisan as to what materials would be enabled for the crucial features required by Feinberg.

a thermo-reversible support bath for biological structures. Such enabling disclosure is only
provided in [0048]-[0083], which is directed to "Freeform Reversible Embedding of Suspended
Hydrogels (FRESH) to enable the 3D printing of soft, biological hydrogel structures that may be
too soft to fabricate using other 30 printing techniques." It is noted that the thermo-reversible support bath of Feinberg's FRESH disclosure (which is the only method reasonably enabled among those described in [0007] of Feinberg) is heated to melt and easily remove the support from the printed biological structure, which is a critical step of the method (see for example FIG. 16 of Feinberg. In order for this to work in the context of biomaterials of the FRESH embodiment, the structure cannot be heated beyond 37°C or cell death will start to occur. Such is recognized by Feinberg, as Feinberg notes in the enabled gelatin slurries that they are heated to 37°C (see [0049] of Feinberg: "Once the entire 3D structure is FRESH printed, the thermoreversible property of the support bath material can be used to melt out the support bath at a cell-friendly 37°C, completely removing the support in a non-destructive
manner").
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Examiner disagrees with Applicant’s characterization of Feinberg teaching a “large genera.” At [0040], Feinberg teaches the support material can be any material that acts as a viscoplastic material with Bingham plastic-like rheological behavior. At [0041], Feinberg adds that for example, the support material can include a Bingham plastic, or Bingham plastic-like, material that is a solid material when not perturbed, but shear thins and provides minimal resistance when a nozzle moves through it. Bingham plastics and Herschel-Bulkley fluids are viscoplastic materials included in the “shear-thinning” or “yield-stress fluid” category.  Thus, at best, Feinberg teaches two species of the genera. 
With respect to Applicant’s argument regarding Feinberg providing a non-enabling disclosure for Hershel-Bulkley fluids, this is not found persuasive. Per MPEP 2121 (I) “When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012).”  In this regard, without objective evidence, Applicant has failed to rebut the presumption of operability.
 Furthermore, arguments drawn to what is enabled and what is not enabled are opinions of counsel. Per MPEP 2145, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Applicant argues:
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. In particular, it is unclear what Applicant’s intention is with this argument. Replete throughout Feinberg are teachings regarding the removal of the deposit [see at least 0007; 0044; 0052]. Furthermore, without any objective evidence as to why, Applicant’s allegation that the specification of Feinberg does not provide an enabling disclosure of removal after printing, is an opinion of counsel. Per MPEP 2145, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Applicant argues: At best, Feinberg provides a broad and general disclosure of possible materials that can be used for supports, such as the genera Bingham plastic, Bingham plastic-like material, viscoplastic material, and Herschel-Bulkley fluid.  However, broad and general disclosures such as Feinberg do not allow those skilled in the art to make choices of what to include or exclude. See e.g. Leo Pharm. Products, Ltd. v. Rea, 726 F.3d 1346, 1357 (Fed. Cir. 2013). Like in Leo, the cited art gives no direction as to which of the many possible combination choices are likely to be successful in arriving at the claimed invention with a reasonable expectation of success. Feinberg provides a boiler-plate broad and general disclosure with multiple genera (Bingham plastic, Bingham plastic-like material, viscoplastic material, and Herschel-Bulkley fluid). Feinberg does not provide guidance relating to the broad genera of materials disclosed that would enable the crucial feature of removing the support media without disrupting the printed structure. Based on the disclosure of Feinberg, it would not be 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Per MPEP 2121 (I) “When the referee relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07. See also In re Antor Media Corp., 689 F.3d 1282, 103 USPQ2d 1555 (Fed. Cir. 2012).”  In this regard, without objective evidence, Applicant has failed to rebut the presumption of operability.
Furthermore, at [0040], Feinberg teaches the support material can be any material that acts as a viscoplastic material with Bingham plastic-like rheological behavior. At [0041], Feinberg adds that for example, the support material can include a Bingham plastic, or Bingham plastic-like, material that is a solid material when not perturbed, but shear thins and provides minimal resistance when a nozzle moves through it. Bingham plastics and Herschel-Bulkley fluids are viscoplastic materials included in the “shear-thinning” or “yield-stress fluid” category.  Thus, at best, Feinberg teaches two species of the genera. 
Applicant argues: The methods and materials that appear to be disclosed by Feinberg are Embedded Fusion Modeling (EFM), Fused Deposition Modeling (FDM), or Freeform Reversible Embedding of Suspended Hydrogels (FRESH; which relies on a thermo-reversible support) (see Feinberg, [0007]: "The present disclosure describes a method for 3D printing gels referred to as Embedded Fusion Modeling (EFM), or Freeform Reversible Embedding of Suspended Hydrogels (FRESH)"). There is no fusion of particles in the present methods or a 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because there are no “present methods” in the pending claims. Thus, the methods in which Feinberg et al. derives their hydrogel is immaterial to the claimed invention as instant claims are drawn to a product. 
Applicant argues: Detamore does not teach using hydrogel materials as growth and support materials for 3D printing (Feinberg is overly broad, and Detamore does not appear to mention printing at all). Detamore appears to teach compositions for "for treating osteochondral defects and full- or partial-thickness cartilage defects" (see, for example, abstract of Detamore). These are different purposes and uses and one composition suitable for one reference may not be suitable for another absent further experimentation. Furthermore, the yield stress of Detamore is taught for a cartilage tissue hydrogel that "exhibits excellent ability in molding into desirable three dimensional shapes" (see, for example, Detamore [0011]). This purpose of the yield stress taught by Detamore is different than Applicant's, and the advantages of the recited yield stress (at least in Applicant's claim 1 for a support material for 3D printing) do not logically follow from the disclosure of Detamore accordingly.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Arguments drawn to Applicant’s allegation that Feinberg is “broad” have been addressed, and will not be reiterated herein. With respect to Detamore, Detamore need not have taught ‘printing’ as it was not cited for teaching such. With respect to Detamore’s yield It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.");< In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). Although Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references "without also providing evidence of the motivating force which would impel one skilled in the art to do what the patent applicant has done" (emphasis added), reading the quotation in context it is clear that while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. Examiner’s emphasis. 
Applicant argues: Third, Wang is silent on yield stress. Applicant agrees with the conclusion of the Office in item 13 on page 7 of the Office Action mailed July 7, 2021 that Feinberg and Detamore are silent as to the properties recited in Applicant's claims 4, 5, 6, and 8. The Office attempts to cure the deficiencies of Feinberg in view of Detamore with the 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Wang need not have taught a ‘yield stress’ as it was not cited for teaching such. Applicant’s allegation that the Office mischaracterizes the teachings of Feinberg are not found persuasive. Indeed, Para. 10 of Feinberg, copied in full below, teaches extruding from a nozzle a hydrogel into a gelatin slurry bath which then forms the scaffold. 

    PNG
    media_image5.png
    363
    566
    media_image5.png
    Greyscale


Applicant argues: Fourth, Applicant agrees that the combination of Feinberg, Detamore, and Wang are silent on carbomer polymers (such as Carbopol®; see [0048] of Applicant's disclosure as filed). The Office attempts to cure these deficiencies with the disclosure of Saha. However, the material of Saha is also not suitable for the purpose of the sole enabled embodiment of Feinberg of a thermoreversible support. Combining the teachings of Saha with Feinberg would be inoperable for the sole enabled thermo-reversible support of Feinberg. As Feinberg is printing biological structures, the sole enabled embodiment requires heating below 37°C to prevent cell death. Carbomer polymers (such as Carbopol gels) have a much higher melting temperature than 37°C, so the use of carbomer polymers would not suitable for the purpose of sole enabled thermo-reversible support for biological structures (see Attachment A, Polymer Storage and Handling Bulletin from Lubrizol, page 3: "Literature data suggest that 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Applicant’s allegation that Feinberg teaches heating “below 37°C to prevent cell death” is incorrect. In fact, in stark contrast, and as cited by Applicant in ‘Remarks’ at Pg. 12,  Feinberg teaches 37°C to be “cell-friendly.” Arguments drawn to the melting point of Carbopol gel are moot insofar as Feinberg teaches the embedded material is initially a fluid or flowable material that transitions to a solid or semi-solid state after deposition (i.e. hydrogel). See below.

    PNG
    media_image6.png
    266
    599
    media_image6.png
    Greyscale


Applicant argues: 
In Response: As noted by Applicant in ‘Remarks’ at Pg. 14, the Examiner cited rationales "(A) combining prior art elements according to known methods to yield predictable results"; "(B) simple substitution of one known element for another to obtain predictable results"; and "(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." The Examiner did not cite an ‘Obvious to Try’ rationale. Thus, arguments drawn to this rationale are off-point. 
Applicant argues:  As discussed at length above, there is no guidance in Feinberg that would lead the skilled artisan to the disclosure of Detamore. Detamore also provides no guidance that it should or could be applied to the overly broad and vague teachings of Feinberg. Further, as discussed above, despite the conclusion of the Office, Detamore does not teach the desirability of a yield stress of less than 100 pa. As there is no nexus between the two disclosures that provide any guidance, teaching or suggestion to combine them, it appears the Office has arrived at the rejection with hindsight gleamed from Applicant's disclosure.
In Response: In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues: The Office has not demonstrated that yield stress is a variable that achieves a recognized result for the purpose of Feinberg. Its analysis of claim 1 is not sufficient 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. As previously indicated, Feinberg, drawn to additive manufacturing to produce hydrogel-based scaffolds, teaches some hydrogels are impossible to deposit in layers due to their tendency to flow or deform under steady-state loading. Detamore teaches hydrogels having a yield stress of 0 to 400 Pa do not flow once injected onto a support. Thus, Examiner disagrees with Applicant’s statement that the Office has not demonstrated that yield stress is a variable that achieves a recognized result for the purpose of Feinberg. 
With respect to Applicant’s argument regarding instant claim 1, it is well settled that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.");< In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). Although Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references "without do what the patent applicant has done" (emphasis added), reading the quotation in context it is clear that while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. Examiner’s emphasis. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Prior Art Rejection 2
Claims 24-29 remains rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (PgPub 20160167312A1, Filed 7/29/2014, Reference 42 in IDS filed 2/25/2020), Detamore et al. (PgPub US20160235892A1, Filed 9/25/2014), Wang et al. (PgPub 20150217024A1, Filed 7/26/2013) and Saha et al. (CZ26411U1, Published 10/21/2013) as applied to claims 1, 3-11, 23 and 31 above, and further in view of Ying et al. (PgPub US20090305412A1, Published 5/28/2013) and Columbus et al. (U.S. Patent 5284897A, Published 2/8/1994). The rejection is maintained for the reasons set forth in the previous office action, and will not be reiterated herein.

Applicant’s Arguments/Response to Arguments

Applicant argues:  Applicant respectfully submits that there is not a 1: 1 correlation between thixotropic time or thixotropic index and yield stress and/or concentration .... and both Ying and Columbus appear to be silent on yield stress. As is widely understood in the art, these properties are dependent on other properties, for example the particular solvent used, the degree to which the particles swell, and the specific shape of the particles. As such, thixotropic time and/or index cannot be predicted (or otherwise inherent) based on a known concentration of material with or without a known yield stress, or vice versa. As such, the rejection regarding at least these claims is also improper and should be withdrawn as there is no predictability of success that modifying Feinberg (or alternatively Feinberg in view of Detamore, Wang, and Saha) would still have the requisite yield stress properties of claim 1 (which claims 24-29 depend upon).
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, neither Ying nor Columbus need to have taught yield stress, as neither reference was cited for teaching such.  Furthermore, Applicant’s arguments are not found persuasive because Applicant has not, per Para. 22 of the last office action, provided evidence that a medium having a thixotropic time of 2.5, 1.5, 1 or 0.05 s would have properties that were unexpected in comparison to a medium having a thixotropic time of 10 s. Per MPEP 2144.05, generally, differences in concentration or temperature- or in this case, thixotropic time- will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such values are critical. Applicant has not established the criticality of a growth medium having a thixotropic time of 2.5, 1.5, 1 or 0.05 s.
Because Applicant’s arguments are not found persuasive, the rejection is maintained. 


Prior Art Rejection 3
Claim 30 remains  rejected under 35 U.S.C. 103 as being unpatentable over Feinberg et al. (PgPub 20160167312A1, Filed 7/29/2014, Reference 42 in IDS filed 2/25/2020), Detamore et al. (PgPub US20160235892A1, Filed 9/25/2014), Wang et al. (PgPub 20150217024A1, Filed 7/26/2013) and Saha et al. (CZ26411U1, Published 10/21/2013) as applied to claims 1, 3-11, 23 and 31 above, and further in view of Barker (PgPub US20100331232A1, Published 12/30/2010). The rejection is maintained for the reasons set forth in the previous office action, and will not be reiterated herein.

Applicant’s Arguments/Response to Arguments
Applicant argues: Regarding claim 30, this claim is ultimately dependent upon and includes each and every feature of Applicant's claim 1. Claim 1 is nonobvious in view of and patentable over Feinberg in view of Detamore, Wang, and Saha for reasons as discussed above. Barker does not cure the deficiencies of Feinberg over Detamore, Wang, and Saha as they pertain to claim 1. As claim 1 is patentable over the cited prior art references of record, so is claim 30 (In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).(MPEP § 2143.03)).
In Response: Examiner has previously responded to Applicant’s argument regarding the patentability of claim 1. 
Because Applicant’s arguments are not found persuasive, the rejection is maintained. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. .

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	
	
	
 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632